Citation Nr: 0021702	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability associated with an amputation of the 
left second toe claimed to have resulted from treatment at a 
Department of Veterans Affairs (VA) medical facility in 
December 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from March 1959 to 
February 1961.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the VA regional office (RO) in New 
Orleans, Louisiana, which denied the benefit sought. 

In his substantive appeal, the veteran requested a hearing 
before the Board in Washington, D.C.  Such a hearing was 
scheduled for June 2000, but the veteran failed to report.  

This claim was filed after October 1, 1997 and must be 
adjudicated under the current version of 38 U.S.C.A. § 1151.  
See VAOPGCPREC 40-97.  The current 38 U.S.C.A. § 1151 
provides that when a veteran has additional disability not 
the result of his own willful misconduct, and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished under any law administered by the 
Secretary, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service-
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a) 
(1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was designed 
to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1999).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2) (1999).  Further, 
the additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1999).

In order for this claim to be found plausible, there must be 
a showing that the additional disability for which benefits 
are sought was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an event not reasonably 
foreseeable.

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim.  Where a 
claimant has filed an application for benefits and VA has 
notice of the existence of evidence that may be sufficient to 
well ground the claim, VA has a duty to inform the veteran of 
the necessity to submit that evidence to complete the 
application for benefits.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  

The veteran alleges that a physician at the VA Outpatient 
Clinic in Baton Rouge determined that the left second toe 
needed to be amputated.  A consultation sheet dated 
December 3, 1997, confirms that fact and also that the 
veteran was referred to a VA orthopedic clinic in New Orleans 
for further evaluation.  A progress note dated December 4, 
1997, shows that the consulting orthopedist apparently 
concluded that conservative care rather than amputation was 
indicated.  The veteran argues that the VA physician in New 
Orleans made an error in judgment and was negligent in not 
amputating the left second toe, resulting in additional 
disability in that the delay caused the ultimate surgery to 
be more complicated and prolonged the recovery course.

The evidence now of record is insufficient to determine 
whether the veteran's claim is well grounded.  None of the 
veteran's private treatment records, including those 
concerning hospitalization and toe amputation in January 
1998, have been obtained, despite the fact that the veteran 
submitted authorization forms so that the RO could obtain his 
records from Doctors Blaize and Frusha.  These private 
medical records may be sufficient to well ground this claim.  
In light of the fact that the VA treatment records 
corroborate the veteran's account of events, a remand to 
obtain the private treatment and hospitalization records is 
indicated.
Accordingly, this claim is REMANDED for the following:

1.  The RO should obtain from the veteran 
authorizations for the release to the VA 
of all pertinent records from the private 
medical doctors and/or hospitals that 
treated him for his left second toe in 
January 1998, to include Doctors Blaize 
and Frusha.  The veteran is hereby 
advised that his failure to cooperate in 
any way with the development of his claim 
could result in an adverse decision.  
Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).  If any of the veteran's private 
treatment records are not obtained, the 
RO should inform the veteran and his 
representative of that fact, and afford 
him the opportunity to submit the records 
himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  The RO 
should first determine if the claim is 
well grounded, and, if so, undertake any 
further development deemed necessary, to 
include, if indicated, an advisory 
medical opinion on any unresolved medical 
question.  

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate  supplemental statement of 
the case and give them the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
The purpose of this REMAND is to obtain additional 
information.  The Board intimates no opinion as to the 
ultimate disposition of the issue on appeal.  The veteran 
need take no further action until he is notified.  No 
inference should be drawn from this remand regarding the 
final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


